Case 1:20-cv-00066-WGY Document 28 Filed 04/17/20 Page 1 of 2
 JAMES C. DUFF
    Director
                              ADMINISTRATIVE OFFICE OF THE                        MARY LOUISE MITTERHOFF
                                                                                        Associate Director
                                 UNITED STATES COURTS                             Department of Program Services
                                                                                       WILLIAM T. BARTO
LEE ANN BENNETT                                                                                 Chief
  Deputy Director                       WASHINGTON, D.C. 20544                        Judicial Services Office


                                             April 16, 2020

Mr. Rob Farrell
Clerk, United States District Court for the District of Massachusetts
John Joseph Moakley U.S. Courthouse
One Courthouse Way, Room 2-241
Boston, MA 02210-3002

Mr. Frank G. Johns
Clerk, United States District Court for the Western District of North Carolina
Charles R. Jonas Federal Building
401 West Trade Street, Room 195
Charlotte, NC 28202

Dear Mr. Farrell and Mr. Johns:

       Enclosed is the Chief Justice’s designation of the Honorable William G. Young of the
United States District Court for the District of Massachusetts to perform judicial duties in the
United States District Court for the Western District of North Carolina in 1-20-cv-00066, Roe v.
United States. Pursuant to 28 U.S.C. § 295, please file and enter this assignment on the minutes
of your respective courts.

        Please feel free to contact me at (202) 502-1177 if you have any questions or concerns.

                                                        Sincerely,



                                                        Anne McKenna
                                                        Senior Attorney
                                                        Judicial Programs

Enclosures:         (Clerk of Lending Court, Mr. Farrell - Original Designation)
                    (Clerk of Borrowing Court, Mr. Johns - Certified Copy of Designation)

cc:     Honorable William G. Young
        Ms. Susan J. Goldberg
        Mr. James N. Ishida




                          A TRADITION OF SERVICE TO THE FEDERAL JUDICIARY
          Case 1:20-cv-00066-WGY Document 28 Filed 04/17/20 Page 2 of 2
